Citation Nr: 9900513	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
pain.

2.  Entitlement to service connection for bilateral eye pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to November 
1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 1996 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


On review of the claims file, the Board finds that additional 
development is required for adequate determinations of the 
veterans claims currently on appeal.  In correspondence and 
personal hearing testimony, the veteran reported that he had 
received medical treatment pertinent to his service 
connection claims.  The Board notes that the claims file does 
not include private or VA outpatient treatment records.  If 
available, these records should be associated with the 
record.  

The Court has held that, depending on the particular facts in 
each case, VA has some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 and Supp. 1998).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); as modified by Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

In light of the foregoing, and in order to fully and fairly 
evaluate the veterans claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of post-service 
treatment by all health care providers, 
VA or private, inpatient or outpatient, 
who may possess additional records 
pertinent to his claims for service 
connection.  After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veterans 
complete treatment records from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veterans response, the RO should 
secure all outstanding VA treatment 
reports.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral ankle 
and eye pain.

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case, and the requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
